DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1.	Figures 1-5; an oral appliance comprising: a positioning member on lower jaw appliance with stoppers on upper jaw appliance.
Species 2.	Figure 6; an oral appliance comprising: a different shaped positioning member on the lower jaw appliance with stoppers on the upper jaw appliance.
Species 3.	Figure 7; an oral appliance comprising: a different shape positioning member on the lower jaw appliance, a protrusion which extends across the lower and upper jaw appliance, and stoppers on the upper jaw appliance.
Species 4.	Figures 8-9; an oral appliance comprising: a different shape positioning member on the lower jaw appliance, a guide for positioning member, and a stopper on the upper jaw appliance.

Species 6.	Figures 12-13; an oral appliance comprising: a positioning member located on the lower jaw appliance, with an extending portion of the positioning member extending to the upper jaw appliance, a stopper on the upper jaw appliance.
Species 7.	Figures 14-15; an oral appliance comprising: a positioning member located on the upper jaw appliance, an extending portion of the positioning member located on the lower jaw appliance, a stopper also on the lower jaw appliance.
Species 8.	Figure 16-17; an oral appliance comprising: multiple positioning members on both upper and lower jaw appliances (or one positioning member and one positionable stopper), forward most positioning member extending across both the upper and lower jaw appliances, the rear most positioning member extending across only the upper jaw appliance. 
Species 9.	Figure 18-21; an oral appliance comprising: multiple positioning members on both upper and lower jaw appliances (or one positioning member and one positionable stopper), rear most positioning member having a different shape than species 8, both forward and rear most positioning members extending across the upper and lower jaw appliances.
Species 10.	Figure 22; an oral appliance comprising: multiple positioning members on both upper and lower jaw appliances (or one positioning member and one positionable stopper), the forward most positioning member having different shape from previous species and only extending across the lower jaw appliance, the rear most positioning member extending across both the upper and lower jaw appliances.

Species 12.	Figure 24-26; an oral appliance comprising: a single positioning member located on upper jaw appliance, an extended guide for the positioning member, a stopper located on the lower jaw appliance, the positioning member abuts on a rear portion of the stopper instead of a front as with previous species.
Species 13.	Figure 27; an oral appliance comprising: a single positioning member located on the lower jaw appliance, an extended guide for the positioning member, a stopper located on the upper jaw appliance, the positioning member abuts on a front side of the stopper but pulls against the stopper rather than abutting (as evidenced by position of the guide) which is different from the previous embodiments.
Species 14.	Figure 28; an oral appliance comprising: a single positioning member located on the upper jaw appliance, an extended guide for the positioning member, a stopper located on the lower jaw appliance, the positioning member abuts on a rear portion of the stopper instead of a front as with previous species, addition of protrusion which extends across the upper and lower jaw appliances similar to the positioning member.
Species 15.	Figure 29; an oral appliance comprising: multiple positioning members, located on both upper and lower jaw appliances (or one positioning member and a positionable stopper), the upper positioning member abuts against the rear of the lower positioning member.

Species 17.	Figure 33; an oral appliance comprising: a single positioning member located on lower jaw appliance, extends across the upper jaw appliance and the lower jaw appliance, the positioning member being of a different shape than species 16, the upper jaw appliance is still shortened, and no stopper.
Species 18.	Figures 34-35; an oral appliance comprising: a single positioning member located on the lower jaw appliance, the upper jaw appliance is elongated from species 16 and 17, the positioning member is of a similar shape to that of species 16, no stopper. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-18 lack unity of invention because even though the inventions of these groups require the technical feature of an oral appliance comprising an upper jaw appliance, a lower jaw appliance, a positioning member, and a stopper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Quaka et al. (US 2014/0326252 A1).
Quaka et al. discloses an oral appliance (1), comprising an upper jaw appliance (2), a lower jaw appliance (3), a positioning member (9), and a stopper (13; see Figure 1).
A telephone call was Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 
A telephone call was made to Carl Brundidge on 1/13/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786